MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                      FILED
this Memorandum Decision shall not be                                  Dec 12 2017, 9:13 am
regarded as precedent or cited before any
                                                                            CLERK
court except for the purpose of establishing                            Indiana Supreme Court
                                                                           Court of Appeals
the defense of res judicata, collateral                                      and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Thomas C. Allen                                         Curtis T. Hill, Jr.
Fort Wayne, Indiana                                     Attorney General of Indiana
                                                        Lee M. Stoy, Jr.
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Franklin Dent,                                          December 12, 2017
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        02A05-1707-CR-1615
        v.                                              Appeal from the Allen Superior
                                                        Court
State of Indiana,                                       The Honorable Frances C. Gull,
Appellee-Plaintiff.                                     Judge
                                                        Trial Court Cause No.
                                                        02D04-1509-MR-7



Riley, Judge.




Court of Appeals of Indiana | Memorandum Decision 02A05-1707-CR-1615 | December 12, 2017        Page 1 of 13
                               STATEMENT OF THE CASE
[1]   Appellant-Defendant, Franklin Dent (Dent), appeals his conviction for murder,

      a felony, Ind. Code § 35-42-1-1; altering the scene of death of a person, a Level

      6 felony, I.C.§ 36-2-14-17(b), and his adjudication as a habitual offender.


[2]   We affirm.


                                                   ISSUE
[3]   Dent presents one issue on appeal, which we restate as the following: Whether

      the State presented sufficient evidence beyond a reasonable doubt to support

      Dent’s convictions.


                      FACTS AND PROCEDURAL HISTORY
[4]   Sometime in October of 2014, Roger Ryson (Ryson) introduced his cousin,

      Jessica Fecht (Fecht), to Dent. Shortly thereafter, Fecht and Dent began

      dating. At the time, Fecht lived with her parents in Wisconsin, but on

      December 31, 2014, she moved to Fort Wayne, Indiana. Fecht temporarily

      lived with Ryson, then on January 8, 2015, she moved into Dent’s rented home

      at 1519 Sherman Boulevard, Fort Wayne, Indiana. Prior to moving to Indiana,

      Fecht maintained regular contact with her mother. However, after she moved

      in with Dent, Fecht’s contact with her family diminished significantly.


[5]   On January 13, 2015, five days after Fecht had moved in with Dent, Dent

      visited the home of his sister, Jeana Potts (Jeana), and brother-in-law, Brian

      Potts (Brian). While there, Dent asked Brian if he could drop him off at a train

      Court of Appeals of Indiana | Memorandum Decision 02A05-1707-CR-1615 | December 12, 2017   Page 2 of 13
      station to travel to Mexico. Brian calculated how much it would cost Dent for

      his travels, however, Dent did not have enough money. Dent articulated to

      Brian that he “would sell all his weed” to fund his travel expenses. (Transcript

      Vol. III, p. 46). Dent grew marijuana inside his house. Between January 13

      and January 16, 2015, Dent stayed at Jeana’s and Brian’s house, and Brian

      noted Dent’s efforts in trying to sell his “weed.” (Tr. Vol. III, p. 46).


[6]   Instead of dropping off Dent at a train station as originally planned, Brian

      decided that he would drive Dent to Mexico. According to Brian, he had just

      found out where Jeana’s and Dent’s father was living in Mexico, and because

      Jeana had not seen her father in “30 something years,” he thought it would be

      an “awesome opportunity” for Jeana. (Tr. Vol. III, p. 47). On January 16,

      2015, Jeana, Brian, and Dent drove to Mexico. Using the money that he had

      earned from selling his “weed,” Dent covered all costs associated with the

      travel. (Tr. Vol. III, p. 46). On their way to Mexico, the three only stopped for

      gas and food, but otherwise drove “straight through.” (Tr. Vol. III, p. 48). It

      took the trio about twenty-four hours to get to Mexico. Dent did not have a

      passport, and he had expressed to Jeana that he intended to live indefinitely in

      Mexico. Notwithstanding his claim, Dent later obtained a six-month visa for

      his stay in Mexico. Conversely, Brian and Jeana stayed in Mexico for about

      “three hours tops,” and the pair returned to Indiana on the evening of January

      18, 2015. The next day, while cleaning out the car, Jeana discovered Dent’s

      cell phone. Upon scrolling through Dent’s phone, Jeana saw several text

      messages that were “sexual in nature” from “a girl named Jess.” (Tr. Vol. III,


      Court of Appeals of Indiana | Memorandum Decision 02A05-1707-CR-1615 | December 12, 2017   Page 3 of 13
      p. 28). In one of those messages, “[Jess] was upset that [Dent] hadn’t” visited

      her, and Dent responded, “[D]o you want me to come tie you up?” (Tr. Vol.

      III, p. 28). Startled by the messages, Jeana “erased [the phone] back to factory

      settings,” and gave it to her son who needed a cell phone. (Tr. Vol. III, p. 28).

      Jeana also found a “shovel” along with “weed clippings” in the trash can,

      which she believed belonged to Dent. (Tr. Vol. III, p. 29).


[7]   On January 19, 2015, Jeana’s and Dent’s mother saw a Facebook post that

      featured Fecht’s and Dent’s picture. The post indicated that Fecht had gone

      missing and the last person seen with her was Dent. Jeana’s and Dent’s mother

      spoke with Jeana, and Jeana stated that she had seen a “girl’s number” in

      Dent’s phone saved “under Jess and not Jessica,” and she presumed it was

      Fecht. (Tr. Vol. III, p. 30). Jeana told her mother that she and Brian drove

      Dent to Mexico and Fecht was not part of their traveling team. Believing that

      Dent was not involved in Fecht’s disappearance, Jeana and Brian went to the

      Fort Wayne Police Department (FWPD) to clarify that they had both driven

      Dent to Mexico, Fecht did not accompany them; therefore, Dent was not

      involved in Fecht’s disappearance. Later that day, Jeana called Dent and

      inquired about Fecht, but Dent denied knowing Fecht.


[8]   Around this time, Fecht’s family in Wisconsin began to worry about Fecht’s

      lack of communication. The last time Fecht’s mother spoke to Fecht was on

      January 8, 2015. On January 17, 2015, Ryson, Fecht’s cousin, went to Dent’s

      home to see if he could make contact with Fecht. Nobody was home and

      neither Dent’s nor Fecht’s vehicle was parked outside Dent’s home. Based on

      Court of Appeals of Indiana | Memorandum Decision 02A05-1707-CR-1615 | December 12, 2017   Page 4 of 13
      Ryson’s report, the next day, on January 18, 2015, Fecht’s mother called the

      FWPD and requested that an officer conduct a welfare check on her daughter.

      Officer Scott Wilson (Officer Wilson) went to Dent’s home, but no one came to

      the door. Upon peering through one window that did not have blinds, Officer

      Wilson observed trash sprawling throughout the house and it appeared

      uninhabitable. After the visit, Officer Wilson contacted Fecht’s mother and

      reported that he was unable to locate Fecht at Dent’s home. The next day,

      Officer Wilson conducted a second welfare check on Fecht at Dent’s home.

      This time, Officer Wilson checked the mail to see if there was anything

      addressed to Fecht, but he could not trace anything relevant to Fecht. Again,

      Officer Wilson reported his findings to Fecht’s mother and he suggested that

      she file a missing person’s report.


[9]   At 8:48 a.m. on January 20, 2015, Fecht’s father filed a missing person’s report

      with his local police department in Portage, Wisconsin. An equivalent missing

      person’s report was filed with the FWPD at approximately 9:30 a.m. on the

      same day. In the reports, Fecht’s last known address was Dent’s Fort Wayne

      home address. The FWPD assigned the case to Detective Dale Wilson

      (Detective Dale). During his investigation, Detective Dale learned from Brian

      that Dent was in Mexico and Dent had no intention of returning to the United

      States for at least six months. Detective Dale also contacted Mark Ludwig

      (Ludwig), the property manager for Dent’s rented home, and informed him that

      Dent was in Mexico for at least six months. Concerned that one of his

      properties may have been possibly abandoned, Ludwig agreed to meet with


      Court of Appeals of Indiana | Memorandum Decision 02A05-1707-CR-1615 | December 12, 2017   Page 5 of 13
       Detective Dale at Dent’s home on January 27, 2015. After Ludwig had signed

       a consent form for Detective Dale to gain entry to Dent’s home, Ludwig

       attempted to open the door, but the locks had been changed. Eventually,

       Detective Dale accessed the home through one of the windows. There was an

       endless amount of trash throughout the first floor. On the second floor, one

       bedroom had a mattress, a television, clothes on the floor—including women’s

       clothing, and a medicine bottle with Fecht’s name. In other bedrooms on the

       second floor, there were multiple potted marijuana plants and it appeared to

       Detective Dale that Dent had an active “marijuana-grow operation.” (Tr. Vol.

       III, p. 163). To grow the marijuana, Dent had rewired the entire second floor,

       and Ludwig expressed that it “look[ed] like it took a lot of work.” (Tr. Vol. III,

       177). Ludwig and Detective Dale discovered more trash and marijuana in the

       basement. Based on the discovery of marijuana, Detective Dale contacted the

       FWPD Narcotics Department and the case transformed into a narcotics

       investigation.


[10]   After the Narcotics Department had completed their investigation, they allowed

       Ludwig to re-enter Dent’s house. On February 5, 2015, Ludwig hired Bruce

       Brooks (Brooks) and two other people to clean Dent’s home. Brooks oversaw

       the cleaning of the basement, and the other two cleaned the first and second

       floors. First, Brooks cleared all the trash and debris from the basement rooms.

       Brook next swept the floor but in the process, he noticed a pile of dirt about two

       to three inches above the concrete floor. Brooks conveyed that information to

       Ludwig, and Ludwig contacted the police. Officer Robert Wilcox (Officer


       Court of Appeals of Indiana | Memorandum Decision 02A05-1707-CR-1615 | December 12, 2017   Page 6 of 13
       Wilcox) was dispatched to Dent’s home to conduct a follow-up investigation on

       the pile of dirt located in the basement. Officer Wilcox used a shovel to dig out

       the dirt and “observed a knee of a white . . . human.” (Tr. Vol. II, p. 190). “At

       that point, tools were no longer an option” so Officer Wilcox started scooping

       the dirt with his hands to avoid “additional damage to the body.” (Tr. Vol. II

       p. 190). Officer Wilcox discovered several cigarette butts at various levels in the

       hole which were collected for DNA testing. At that point, Officer Wilcox

       notified the coroner’s office, and a coroner extracted the body from the hole.

       The victim was identified as Fecht and she was found lying on her back with

       her legs folded up to her chest. Fecht was dressed in a French maid lingerie

       costume, and she had a plaid scarf that was wrapped around her neck. After

       several crime scene photographs were taken, Fecht’s body was subsequently

       transported to the Northeast Indiana Forensic Center.


[11]   On February 6, 2015, a pathologist conducted Fecht’s autopsy. The pathologist

       observed several abrasions around Fecht’s neck which he believed had been

       caused by the scarf found on her neck. Fecht’s face was swollen, and there was

       bruising around her left eye, nose, mouth, and right breast. The pathologist

       concluded that Fecht died as a result of asphyxia due to strangulation and

       suffocation. The pathologist noted that it was not uncommon for asphyxia

       victims to have injuries around the mouth and nose. Also, a forensic biologist

       with the Indiana State Police Regional Laboratory submitted several items

       recovered from the crime scene for DNA testing. Dent’s DNA was detected in

       the vaginal swabs taken from Fecht, and under Fecht’s left-hand fingernail.


       Court of Appeals of Indiana | Memorandum Decision 02A05-1707-CR-1615 | December 12, 2017   Page 7 of 13
       Furthermore, Dent’s DNA was identified on at least three cigarette butts found

       in the hole where Fecht had been buried.


[12]   Further investigation revealed that Dent had disclosed to Jeana, Brian, and

       several others that he had fantasies of killing a “female and hav[ing] sex with

       her dead body.” (Tr. Vol. III, p. 72). Dent also divulged to Brian that he was

       into “ball gags” during sex. (Tr. Vol. III, p. 53). Dent’s phone records showed

       that between December 1, 2014, and January 13, 2015, there were

       approximately 623 text messages between Dent and Fecht. Dent’s last

       communication with Fecht was on January 18, 2015. Despite conveying to

       Jeana that he planned on staying in Mexico forever in April of 2015, Dent

       returned to Indiana. Dent then contacted Ryson, and Dent questioned Roger if

       he had seen or heard from Fecht. Ryson responded, “No. Not since January.”

       (Tr. Vol. III, p. 64). Dent, in turn, stated that he had not heard from Fecht

       since December of 2014.


[13]   On September 18, 2015, the State filed an Information, charging Dent with

       Count I, murder, a felony, I.C. § 35-42-1-1(1); and Count II, altering the scene

       of death of a person, a Level 6 felony, I.C. § 36-2-14-17(b). On October 5,

       2015, the State added a habitual offender Count. A bifurcated jury trial was

       conducted on May 23 through May 25, 2017. During the first phase of Dent’s

       trial, the jury heard evidence with respect to Dent’s charges of murder and

       altering the scene of death. The State’s case against Dent was largely

       circumstantial, and it included the following evidence: Fecht moved from

       Wisconsin to live with Dent in his Fort Wayne home; Fecht’s family members

       Court of Appeals of Indiana | Memorandum Decision 02A05-1707-CR-1615 | December 12, 2017   Page 8 of 13
       knew that Fecht was living with Dent; a medicine bottle with Fecht’s name

       along with women’s clothing was located in Dent’s home; Dent had confessed

       to others that he had fantasies involving him killing a woman and having sex

       with the corpse; the cigarette butts found in the hole where Fecht was buried

       contained Dent’s DNA; Dent’s DNA was also found in Fecht’s vagina and

       under her left hand fingernail; and Dent attempted to move from Indiana to

       Mexico. The jury returned a guilty verdict. In the second phase, the jury found

       Dent to be a habitual offender. At the sentencing hearing held on June 22,

       2017, the trial court ordered Dent to execute a sixty-five-year sentence for his

       murder conviction, and enhanced that sentence by twenty years based on

       Dent’s habitual offender Count. The trial court also sentenced Dent to a

       consecutive sentence of two and one-half years for his Level 6 felony altering

       the scene of death of a person.


[14]   Dent now appeals. Additional facts will be provided as necessary.


                               DISCUSSION AND DECISION
[15]   Dent claims that the evidence is insufficient to sustain his conviction for murder

       and altering the scene of death. When reviewing the sufficiency of the evidence

       needed to support a criminal conviction, we neither reweigh evidence nor judge

       witness credibility. Bailey v. State, 907 N.E.2d 1003, 1005 (Ind. 2009). “We

       consider only the evidence supporting the judgment and any reasonable

       inferences that can be drawn from such evidence.” Id. We will affirm if there is

       substantial evidence of probative value such that a reasonable trier of fact could

       have concluded the defendant was guilty beyond a reasonable doubt. Id.
       Court of Appeals of Indiana | Memorandum Decision 02A05-1707-CR-1615 | December 12, 2017   Page 9 of 13
[16]   Indiana Code section 35-42-1-1(1) provides that “[a] person who: (1) knowingly

       or intentionally kills another human being . . . commits murder, a felony.” A

       person engages in conduct knowingly when, at the time he engages in the

       conduct, he is aware of a high probability that he is doing so. I.C. § 35-41-2-

       2(b). A murder conviction may be sustained on circumstantial evidence alone.

       Sallee v. State, 51 N.E.3d 130, 134 (Ind. 2016). Likewise, a trier of fact may

       infer that the requisite intent for a crime exists based solely on circumstantial

       evidence: “Knowledge and intent are both mental states and, absent an

       admission by the defendant, the trier of fact must resort to the reasonable

       inferences from both the direct and circumstantial evidence to determine

       whether the defendant has the requisite knowledge or intent to commit the

       offense in question.” Stokes v. State, 922 N.E.2d 758, 764 (Ind. Ct. App. 2010).


[17]   Dent first contends that his trip to Mexico was not an admission of guilt; rather,

       he claims that the tour was a “demonstration of family loyalty and [an]

       attempt” for Jeana and him “to reunite with their father” whom they had not

       seen in thirty years. (Appellant’s Br. p. 16). Dent also argues that he

       voluntarily returned to the United States in April of 2015, without any coercion

       from law enforcement authorities. Contrary to Dent’s arguments, our supreme

       court has determined that “[e]vidence of flight may be considered as

       circumstantial evidence of consciousness of guilt.” See Myers v. State, 27 N.E.3d
1069, 1077 (Ind. 2015).


[18]   In a twenty-four-hour drive to Mexico, Dent did not mention that he was dating

       Fecht, and he requested Jeana not to disclose that he was indefinitely staying in

       Court of Appeals of Indiana | Memorandum Decision 02A05-1707-CR-1615 | December 12, 2017   Page 10 of 13
       Mexico. Jeana learned that Dent had been seeing Fecht after returning to

       Indiana when she saw Dent’s text to Fecht asking her if she wanted him to tie

       her up. The Facebook post with both Dent’s and Fecht’s picture declaring

       Fecht missing led Jeana to believe that the “girl’s number” in Dent’s phone

       saved “under Jess” was Fecht. (Tr. Vol. III, p. 30). After Jeana saw the

       Facebook post, she called Dent and asked if he knew Fecht; however, Dent

       denied knowing Fecht. At Dent’s trial, Ryson testified that he found it rather

       odd that after Dent returned to Indiana from Mexico, Dent stated that he had

       not seen Fecht since December of 2014; yet, Fecht had moved in with Dent in

       January of 2015. In addition, a FWPD officer who was involved in the

       investigation testified that based on his experience, it was common to see

       people who have committed crimes return to their homes because that is where

       their “roots are. . ., their family, and [they] generally run out of money or places

       to stay.” (Tr. Vol. III, p. 104). Taking all the above into consideration, it is

       clear that Dent fled to Mexico in an effort to escape prosecution and hinder the

       investigations leading into Fecht’s disappearance and murder.


[19]   Dent then postulates that “any person burying the body could have

       intentionally or accidentally placed [Dent’s] brand of cigarette butts into the

       grave site. It was not a reasonable inference for the jury to assume that those

       cigarette butts were smoked . . . [while] excavating the grave site.” (Appellant’s

       Br. p. 17). Additionally, he contends that it would be unreasonable to draw an

       inference that the presence of his DNA on Fecht’s vaginal speculum and under

       Fecht’s left-hand fingernail was deposited at the time of the murder. Dent


       Court of Appeals of Indiana | Memorandum Decision 02A05-1707-CR-1615 | December 12, 2017   Page 11 of 13
       argues that the only reasonable inference that the jury could have drawn was

       that Fecht’s death was an accident because he was into “kinky types of sex such

       as ball gags.” (Appellant’s Br. p. 18). Dent’s arguments are a request for this

       court to usurp the province of the jury and reweigh the evidence, which it will

       not do. See Bailey, 907 N.E.2d at 1005.


[20]   As noted, Dent disclosed several disconcerting statements to Brian, Jeana, and

       others that he fancied the idea of killing and having sex with a woman’s corpse.

       When Fecht was extracted from the hole in Dent’s basment, she had a French

       maid lingerie costume, there was a scarf wrapped around her neck, there were

       bruises around her nose and mouth (which a pathologist testified at Dent’s trial

       were consistent with a person applying pressure on the mouth and nose of a

       victim in order to suffocate and hasten a victim’s death), and Dent’s DNA was

       inside Fecht’s vagina and under Fecht’s left-hand fingernail. Most significant is

       that Fecht’s body was discovered buried in the basement of Dent’s home

       shortly after Fecht had moved in with him. Additionally, shortly after arriving

       home from Mexico, Brian and Jeana found a shovel in their home which they

       believed was Dent’s. That shovel could have possibly been used to bury Fecht.

       The mentioned evidence does not show that Fecht’s death was the result of

       ‘kinky sex’ that had an unfortunate ending, rather, Dent lived his fantasy. Dent

       brutally murdered Fecht by tightly wrapping a scarf around Fecht’s neck and

       strangling her. Here, we conclude that there was sufficient circumstantial

       evidence to support Dent’s murder conviction.




       Court of Appeals of Indiana | Memorandum Decision 02A05-1707-CR-1615 | December 12, 2017   Page 12 of 13
[21]   Lastly, Dent contends that his conviction for Level 6 felony altering the scene of

       death is unsupported by the evidence. To convict Dent of altering the scene of

       a death, the State was required to prove beyond a reasonable doubt that: (1)

       Dent (2) with the intent to hinder a criminal investigation (3) and without the

       permission of the coroner or a law enforcement officer (4) knowingly or

       intentionally (5) altered (6) Fecht’s scene of death (7) after Fecht died from

       violence and/or in an apparently suspicious, unusual, or unnatural manner.

       I.C. § 36-2-14-17. The record reveals that Fecht died of asphyxia due to

       strangulation and suffocation. Dent then dug a hole in his basement and buried

       Fecht. Officer Wilcox, who recovered Fecht’s body in the basement stated that

       Fecht’s legs “had been folded up onto her chest and her feet were actually

       crossed and pointing straight downwards, so she was folded up and inside this

       hole.” (Tr. Vol. III, p. 193). In light of the foregoing, we hold that there was

       sufficient evidence to support Dent’s conviction for altering the scene of death.


                                             CONCLUSION
[22]   Based on the above, we conclude that there was sufficient evidence beyond a

       reasonable doubt to sustain Dent’s conviction for murder and altering the scene

       of death.


[23]   Affirmed.


[24]   Baker, J. and Brown, J. concur




       Court of Appeals of Indiana | Memorandum Decision 02A05-1707-CR-1615 | December 12, 2017   Page 13 of 13